Citation Nr: 0617378	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for folliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION


The veteran served on active duty from November 1990 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which granted service connection for 
folliculitis barbae and assigned an initial rating of 10 
percent.

The veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned sitting at the RO 
in April 2004.  A transcript of that hearing has been made 
part of the record.

The Board remanded this case in December 2004 to the agency 
of original jurisdiction (AOJ) for additional development.  
Having completed the requested development, to the extent 
made possible, the AOJ has returned the case to the Board for 
appellate disposition.


FINDING OF FACT

The service-connected folliculitis barbae is manifested by 
the presence of a number of pustules and scars over the 
sideburns, neck, chin area, and over the angle of the jaw, 
but with no evidence of exudation, constant itching, 
extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, exceptional repugnance, or the need for 
constant or near-constant systemic therapy.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 10 percent for folliculitis barbae are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7806 (2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

I.  Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. Apr 05, 2006) (Mayfield 
II).

VA fully complied with its Pelegrini II notification duties 
in this case by means of a letter issued in January 2005.  
Thus, the veteran has received adequate VCAA notice as 
described in Pelegrini.  See Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date for an increased rating.  
However, since the Board is denying in this decision the 
veteran's claim, no effective date is being assigned.  
Consequently, the Board finds that the veteran is not 
prejudiced by the lack of this element of notice and that the 
Board can accordingly go ahead with the requested appellate 
review of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in this case resulted in any prejudice to him.  
Moreover, any timing deficiency in this case was cured by the 
re-adjudication of the claim by VA's Appeal Management Center 
Resource Unit in November 2005.  Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

Notwithstanding the above, the Court has held that VA's duty 
to assist is not always a one-way street, nor is it a blind 
alley; thus, if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App.  
260, 264 (1991). 
 
A claimant's duty to cooperate with VA's efforts to develop 
the claim include reporting for a medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App.  480, 483 (1992).

In the present case, the duty to assist has been fulfilled, 
to the extent allowed by the veteran, as VA has secured all 
identified records pertaining to the matter on appeal being 
decided at this time and has tried, albeit unsuccessfully, to 
have the veteran re-examined.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to this particular matter that has yet to be secured.  Thus, 
the appeal is ready to be considered on the merits.




II.  Applicable legal criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.  As in this case, when 
the veteran's disability rating claim has been in continuous 
appellate status since the original grant of service 
connection, the evidence to be considered includes all 
evidence associated with his claims folders during the entire 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

During the pendency of this appeal, regulatory changes 
amended VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2002), including the rating criteria for evaluating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

Under the previous rating criteria, Diagnostic Code 7800 
provided that scars were to be rated based on the degree of 
disfigurement of the head, face, or neck, with a 
noncompensable rating was warranted with slight 
disfigurement; a 10 percent rating was warranted with 
moderate disfigurement; a 30 percent rating was warranted 
with
severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles; a 50 
percent evaluation was warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Under the revised rating criteria provided by Diagnostic Code 
7800, scars are evaluated based on disfigurement of the head, 
face, or neck and a rating of 10 percent is warranted with 
one characteristic of disfigurement; a rating of 30 percent 
is warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement; a 50 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement; and an 80 
percent rating is warranted for a skin condition with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  The new criteria include a 
list of eight characteristics of disfigurement of the head, 
face, and neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Under Note (1) of Diagnostic Code 7800, the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are: (1) Scar of 5 or more inches 
(13 or more centimeters (cm.)) in length; (2) Scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) Surface 
contour of scar elevated or depressed on palpation; (4) Scar 
adherent to underlying tissue; (5) Skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
(sq.) cm.); (6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Diagnostic Code 7806, as it was codified prior to August 30, 
2002, allowed a noncompensable evaluation for slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.); a 10 percent rating was assigned 
when there was eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area; a 30 
percent rating was warranted when there was eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent rating was warranted if there 
was eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
zero percent evaluation is assigned when the skin condition 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected and no more than topical 
therapy required during the past 12-month period; a 10 
percent evaluation is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period; a 30 percent rating is warranted when for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).


III.  Legal analysis

Review of the record reveals that the December 2004 remand, 
which was sent to the veteran's address of record and 
contained notice regarding the potential consequences of a 
failure to report for a medical examination under 38 C.F.R. 
§ 3.655, was never returned as undeliverable by the United 
States Postal Service.  Thus, that notice is presumed to have 
been received by the veteran.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by VA)); see also 38 C.F.R. § 3.1(q) (notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.)

Unfortunately, all communications sent by VA to the veteran 
since January 2005 have been returned as undeliverable by the 
U.S. Postal Service and the veteran has not contacted VA to 
provide a better address than the one now of record.  Thus, 
VA has no other recourse but to decide his claim based on the 
evidence of record.  38 C.F.R. § 3.655.

The medical evidence includes an August 2001 VA general 
medical examination report and VA outpatient medical records 
dated as recently as June 2005, which are almost entirely 
silent regarding treatment for this particular disability.  
This evidence reveals a number of pustules and scars over the 
sideburns, neck, chin area, and over the angle of the jaw, on 
examination in August 2001, and several visits to obtain a 
refill for a medication to treat this condition.

The evidence does not show that the service-connected 
folliculitis barbae causes exudation, constant itching, 
extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, or exceptional repugnance.  Thus, the 
criteria for ratings of 30 and 50 percent under the version 
of the regulations that was in effect prior to August 30, 
2002 (when the skin diseases regulations were amended) are 
not met.  38 C.F.R. § 4.118, Part 4, DC 7806 (2002).

The evidence does not show either that the service-connected 
folliculitis barbae has required constant or near-constant 
systemic therapy during the past 12-month period or treatment 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; that it involves 
at least 20 percent of the entire body or of exposed areas; 
that it causes scarring other than on the head, face, or 
neck, or underlying soft tissue damage; that it covers an 
area, or areas, of 144 square inches (929 sq. cm.) or 
greater, with no associated underlying soft tissue damage or 
limited motion; or that it involves areas other than the 
head, face, or neck, and is manifested by deep scars covering 
an area of over 12 square inches (77 sq. cm.).

The evidence does not show either that the service-connected 
folliculitis barbae is manifested by scarring of the face, 
head, or neck, with elevated or depressed scars which are 
adherent to underlying tissue; hypo-or hyper-pigmented scars 
in an area exceeding six square inches (39 sq. cm.); abnormal 
(irregular, atrophic, shiny, scaly, etc.) skin texture in an 
area exceeding six square inches (39 sq. cm.);underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); indurated and inflexible skin in an area exceeding six 
square inches (39 sq. cm.); visible or palpable tissue loss; 
frequent loss of covering of skin over the scar; or 
limitation the function any affected parts.

Thus, the criteria for initial ratings higher than 10 percent 
under the version of the regulations that has been in effect 
since August 30, 2002 are not met either.  38 C.F.R. § 4.118, 
Part 4, DCs 7800, 7801, 7802, 7806 (2005).

The Board accordingly finds that the service-connected 
folliculitis barbae is manifested by the presence of a number 
of pustules and scars over the sideburns, neck, chin area, 
and over the angle of the jaw, but with no evidence of 
exudation, constant itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, exceptional repugnance, 
or the need for constant or near-constant systemic therapy.

In view of the above finding, the Board has no other recourse 
but to conclude that the criteria for entitlement to an 
initial disability rating in excess of 10 percent for 
folliculitis barbae are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration.  In particular, it is noted 
that the record does not objectively show that the service-
connected folliculitis barbae has interfered with the 
veteran's current employment, or that it has caused frequent 
periods of hospitalization.  Accordingly, the Board has 
determined that it is not necessary to refer this case to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for extraschedular 
consideration of the veteran's claim for a higher rating.  
See 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating in excess of 10 percent for 
folliculitis barbae is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


